Case 1:19-cv-01176-AJT-MSN Document 41 Filed 12/06/19 Page 1 of 1 PageID# 727




                          UNITED STATES DISTRICT COURT
                              CIVIL MOTION MINUTES


Date: 12/6/2019                                  Judge: Trenga/JFA
Time: 10:37 - 11:14                              Reporter: LaQuicia Thomas (Casamo)



Civil Action Number: 1:19-cv-1176


FAIRFAX

V.

CBS CORPORATION ET AL


Appearances of Counsel for Plaintiff and Defendant

  Counsel for Plaintiff               Counsel for Defendant
  Sara Kropf                          Jay Brown
  Daniel Portnov                      Matthew Kelley
  Jane Reynolds                       Lee Levine
  Kiah Spinks


Motion to/for:
[16] Motion to Dismiss for Failure to State a Claim by deft.
[19] Motion for Attorneys Fees by deft.

Argued and
( ) Granted       ( ) Denied           ( ) Granted in part/Denied in part
(X) Taken Under Advisement                  ( ) Continued to


(X) Order to Follow
